■McKennan, 0. J.
The rule for the ascertainment of the damages adopted by the master, is fairly deducible from the eases discussed in' his report, and, it may be said, from others of corresponding tenor •which might be cited. It is appropriate to this case, if it is not the ■ only practicable one. The difficulty is in the administration of it. It is not an unreasonable inference that the profit derived by the complainants from the sale of their saw is due to the patented improvements embodied in it. Hence it was proper to take the difference between the. cost of. its manufacture and the price at which *807the infringing saw was sold, as the measure of the complainant’s damages or loss. Upon this basis the master has assessed the damages. lie has taken the whole number of infringing saws made and sold by the defendant, and in view of the localities where the sales were made, the readiness and facilities of' the complainant for supplying the market in those localities, and the strong probability, therefore, that it would have supplied it, if it had not been occupied by the defendant, has allowed the difference between the cost and market prices as the aggregate amount of the complainant’s damages. We cannot say that this is unwarranted by the proofs.
The exceptions are therefore overruled, the master’s report is confirmed, and a decree will he entered for the damages reported, with costs.